Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Cross-Reference to Related Applications” by updating the cited U.S. Application number 15/969,596 with corresponding U.S. Patent number 10,943,201 [pg. 1, paragraph [0001] of the specification].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 (i.e. claims 1 and 8-9) of Patent 10,943,201 (hereafter ‘201).  More specifically, as to claims 1-3 of the instant application, it is anticipated by claim 9 of Patent ‘201 despite a slight difference in wording such that claim 9 of Patent ‘201 contain all the limitations of claims 1-3 of the instant application.  Claims 1-2 of the instant application therefore are not patently distinct from the earlier patent claim(s) and as such are unpatentable for obviousness-type double patenting.  Below in an example of how claim 9 of Patent ‘201 anticipates claim 1 of the instant application.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 (i.e. claims 10 and 14-15) of Patent ‘201.  The difference being that claim 10 of Patent ‘201 were implemented in a different statutory category.  However, implementation of claimed invention in different statutory category are well known in the art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to have alternatively implement the system for monitoring or supporting an activity executing in a computer network in different statutory category as a matter of design choice.
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of Patent ‘201. The difference being that claims 3-4 of Patent ‘201 were implemented in a different claim hierarchy. However, implementation of claimed invention in different claim hierarchy are well known in the art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to have alternatively implement the system for monitoring or supporting an activity executing in a computer network in different claim hierarchy as a matter of design choice.
Claims 11-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 (i.e. claims 10 and 14-15) of Patent ‘201 for the same reason as claims 1-3 above.  
As to claims 14 and 16, these claims are rejected for the same reason as claims 9-10 above with respect to claims 13-14 of Patent ‘201.
Claims 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 (i.e. claims 19-20) of Patent ‘201 for the same reason as claims 1-3 above.

Patent 10,943,201
Instant Application
1. A system for monitoring or supporting an activity executing in a computational instance, the system comprising: 
a server device including a memory, a processor, and a network interface, wherein the memory includes instructions executable by the processor to cause the system to perform operations comprising: 
maintaining a plurality of action paths and associated descriptions on one or more databases, wherein each of the action paths comprise a respective plurality of steps performed by a respective user to complete a task; 
identifying a shortest action path to perform the task from among the plurality of action paths in response to an indication from the computational instance that the task is being performed; and 
providing guidance based on the identified shortest action path.

8. The system of claim 1, wherein the operations further comprise: in response to the indication from the computational instance indicating that the task is being performed by the respective user, determining a stored fingerprint corresponding to the respective user and the task, wherein the stored fingerprint comprises the respective plurality of steps of the action paths repeated over time in performing the task by the respective user; and based on the stored fingerprint, providing a recommendation to the user to facilitate performance of the task.
9. The system of claim 8, wherein the recommendation comprises a preloaded set of anticipated content or suggested next steps.

1. A system for monitoring or supporting an activity executing in a computer network, the system comprising:
a server device comprising one or more processors configured to execute instructions stored in memory the server device, wherein the instructions cause the one or more processors to:
maintain a plurality of action paths and associated descriptions on one or more databases, wherein each of the plurality of action paths comprise a respective plurality of steps performed by a user to complete a task; 

identify an action path from the plurality of action paths to perform the task in response to an indication that the task is being performed; and 



















preload a set of anticipated content related to the action path.

2. The system of claim 1, wherein the set of anticipated content comprises at least one next step predicted for the user based on known steps taken by the user in the action path to complete the task.

3. The system of claim 2, wherein the known steps taken by the user in the action path are based on a history of the user performing a plurality of action paths corresponding to the action path to complete the task.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,610,512 to Gerber.
Gerber was cited in applicant’s IDS filed on 2/25/21.

As to claim 11, Gerber teaches the invention as claimed including a method for monitoring or supporting a task executing in a computer network, the method comprising:
maintaining a plurality of action paths and associated descriptions on one or more databases, wherein each of the plurality of action paths comprise a respective plurality of steps performed by a user to complete a task [maintaining repair workflows having repair steps and related description in a flow repository, col. 5, lines 35-63];
identifying an action path from the plurality of action paths to perform the task in response to an indication that the task is being performed [request received for resolution of an IT incident and selection of repair workflow for the resolution, col. 9, lines 12-16]; and
preloading a set of anticipated content related to the action path [loading of the repair workflow which includes a flow of steps to be carried out, col. 9, lines 14-58; Figs. 5 and 7].  

As to claim 12, Gerber teaches the invention as claimed including wherein preloading the set of anticipated content is in response to a present execution of one or more steps to perform the task [col. 9, lines 14-58; Figs. 5 and 7 and corresponding text].  

As to claim 13, Gerber teaches the invention as claimed including wherein preloading the set of anticipated content is in response to an identification of the user [col. 9, lines 3-12; Fig. 5].  

As to claim 14, Gerber teaches the invention as claimed including wherein the plurality of action paths and associated descriptions on the one or more databases comprises a collection of action paths and associated descriptions for previously resolved incidents, previously loaded routine applications, or a combination thereof [col. 3, lines 6-11; col. 5, lines 35-63; col. 9, lines 14-58; Fig. 5 ].  


As to claim 17, Gerber teaches the invention as claimed including identifying a job title associated with the user; and preloading the set of anticipated content related to the action path for additional users associated with the job title [authorized user with predefined privilege assigned to a set of users is allow to execute the repair workflow, col. 9, lines 3-12; col. 10, lines 26-33].

As to claims 18-20, Gerber teaches the method for monitoring or supporting a task executing in a computer network as recited in claims 11-13, therefore Gerber teaches the non-transitory machine-readable storage medium storing executable instructions that, when executed by a processor in performing the method.

As to claims 1-3 and 9, Gerber teaches the method for monitoring or supporting a task executing in a computer network as recited in claims 11-13, therefore Gerber teaches the system/device for performing the method.

As to claim 10, Gerber teaches the invention as claimed including wherein the task comprises loading one or more applications as part of a routine [defining a repair workflow by using, hence launched/loaded a graphical application, col. 8, lines 16-18].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber as applied to claims 1-2 and 11 above, and further in view of US PG Pub. 2016/0350673 to Kumar et al. (hereafter Kumar).
Kumar was cited in applicant’s IDS filed on 2/25/21.

As to claim 16, Gerber does not specifically teach wherein the action path corresponds to a fingerprint for the user, wherein the fingerprint comprises one or more repeated steps taken by the user to complete the task in the action path.  However, Kumar teaches using reusable pattern based on learned user behavior to assist in automatically completing a new task structure for the user when the user starts to manually form the new task structure, paragraphs 16, 39-40 and 69-70; Fig. 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gerber to more efficiently create a computerized or electronic project plan (i.e. task workflows) to address the tedious and time consuming task of defining templates/workflows by implementing a system that learned behavior patterns of a user for reuse as being considered by Kumar [paragraphs 4, 16, 20 and 23].

As to claim 4, this claim is rejected for the same reason as claim 16 above, furthermore Gerber as modified teaches wherein the known steps of the next step predicted for the user are determined using machine learning [recordation of learned behavior data used in prediction or automatic performance of subsequent step(s), Kumar, paragraphs 20 and 23].  

As to claims 5-6, these claims are rejected for the same reason as claim 16 above, furthermore Gerber as modified teaches wherein the set of anticipated content is based at least in part on a degree of certainty that the set of anticipated content comprises known steps taken by the user in the action path to complete the task, and wherein the instructions cause the one or more processors to preload the set of anticipated content in response to the degree of certainty being above a threshold; wherein the instructions cause the one or more processors to suggest the set of anticipated content in response to the degree of certainty being below the threshold [threshold match prompts user to accept automatic completion of subsequent steps leading to automatic completion, Kumar, paragraphs 55-56].  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 15 are allowable by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 8 and 15.
Maintaining repair workflows in a computing server, wherein each workflow comprises a plurality of steps in assisting or providing guidance to a user to resolve an IT incident [col. 3, lines 7-11 and 18-20; col. 5, lines 12-15, 35-37 and lines 51-55; col. 6, lines 7-11] was disclosed in US Patent 7,610,512.  Utilizing a shortest-path algorithm in task assignment in managing workflow [abstract; Fig. 4 and corresponding text; paragraphs 34 and 38] was disclosed in US PG Pub. 2006/0167738. Using reusable pattern based on learned user behavior to assist in automatically completing a new task structure for the user when the user starts to manually form the new task structure [paragraphs 16, 39-40 and 69-70; Fig. 4] was disclosed in US PG Pub. 2016/0350673. US Patent 7,610,512, US PG Pub. 2016/0350673 and 2006/0167738 were cited in applicant’s IDS filed on 2/25/21. The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in claims 8 and 15.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 8 and 15 as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199